Title: To Thomas Jefferson from Charles Wyndham Grymes, 2 May 1801
From: Grymes, Charles Wyndham
To: Jefferson, Thomas


               
                  Sir,
                  Richmond May 2d. 1801
               
               Not having the pleasure of an acquaintance with you and having to address you on a subject like the present one, I feel a considerable diffidence in so doing, but as I am confident that you will do everything that lays in your powers, for the assistance of three minors, I shall not hesitate one moment longer, in disclosing that, to which this letter will be confined. No doubt, you have received by the Alexander, Captain Gary, a letter from Mr Gourlay, informing you of the death of our unfortunate Grandmother Mrs Ariana Randolph; and enclosing you probate of her will which makes us her legatees, and a note for £100 sterling for the use of my two sisters and myself. Sorry am I indeed Sir, to be under the necessity of imposing on you so troublesome a request, as to take upon yourself the guardianship of us three, but when you look into the subject, when you see the difficulties that will arise from your refusal, I cannot but hope you will excuse the boldness of my request and attribute it to pure motives arising from the circumstances of the case.
               Some years ago, my grandmother executed a power of attorney to you, to act for her in this country, in a controversy she had with the executors of Philip Grymes, Peter Randolph and Peyton Randolph: to you then, she intrusted everything and as no person can be better acquainted with the state of the thing if so well as yourself, as you have acted; and as you know how much money is due to a fraction, and it being her wish as well as ours, I hope you will take the trouble upon yourself.—I am sure it will be troublesome which I regret extremely particularly in the political situation in which you now stand but after assigning the foregoing reasons, I need not again say that it is my sincere wish and hope, that you will act as such. With respect to the one hundred pounds, I must beg the favor of you, to forward it, either to my uncle Randolph or myself. it is for the purpose of supplying us with mourning &c. and as we have taken up things to some amount which renders every shilling of it requisite, the sooner you could make it convenient to send it on the better. As I shall be necessitated to write to England as soon as possible I must request the favor of an immediate answer
               I remain Sir, with great respect yr. mo ob. svt
               
                  
                     Charles W Grymes
                  
               
               
                  Be so good Sir, as to direct to me at Edm: Randolphs Esqr Richmond
               
            